Malone, J. (dissenting).
Two police officers went to McLane Security, a business located on 36th Street in Manhattan, to arrest Leslie Gabriel, an employee who was suspected of cashing counterfeit checks drawn on McLane Security’s account. Although they were expecting Gabriel to pick up his paycheck there, defendant appeared in his stead, while, as the officers later discovered, Gabriel waited in his car parked in front of the building. The receptionist refused to give defendant the check and told him that Gabriel would have to pick it up himself. After filling out a job application, defendant left the office and joined Gabriel in the car.
In my view, when taking into account the totality of the circumstances confronting the police on the date in question, especially the events leading to defendant’s initial contact with the *191police, which the majority does not recite, the conduct of the police in asking defendant to present identification was reasonable and justified and defendant’s consent to search his backpack for his identification was voluntary, so that the recovery of the knife from the backpack was lawful. Accordingly, I would affirm the judgment.
Any inquiry into the propriety of police conduct must begin with a weighing of the degree of intrusion entailed against the precipitating and attending circumstances out of which the encounter arose (People v Salaman, 71 NY2d 869, 870 [1988]; People v De Bour, 40 NY2d 210, 223 [1976]). “[T]he ‘crucial factor’ in evaluating street encounters between a police officer and a civilian is whether the officer acted reasonably under all the circumstances” (People v Grunwald, 29 AD3d 33, 37 [2006], lv denied 6 NY3d 848 [2006], quoting De Bour, 40 NY2d at 217). However, by limiting its analysis and beginning at the time defendant was frisked, the majority’s reasoning that the second knife was procured illegally is flawed (see People v Lomiller, 30 AD3d 276, 277 [2006], lv dismissed 7 NY3d 850 [2006] [“court’s focus must concentrate on whether the conduct of the police was reasonable at the time in view of the totality of the circumstances”]).
As properly found by the suppression court, defendant’s conduct in attempting to pick up Gabriel’s check and then getting into Gabriel’s car gave the police “an objective, credible reason, not necessarily indicative of criminality” to request identification from defendant (People v Hollman, 79 NY2d 181, 184 [1992] citing De Bour, 40 NY2d at 223). Indeed, on this set of facts, where defendant was stopped legally, in a parked car, with an individual wanted by the police, after he had just sought to obtain the other individual’s check from his employer so that the individual would not have to enter the employer’s premises, it is my view that the police were provided with a “founded suspicion that criminal activity [was] afoot,” which, in turn, activated “a common-law right to inquire” (De Bour at 223; see also Grunwald, 29 AD3d at 37).
The majority’s position is that everything following the initial seizure, which the People concede was illegal, including the officer’s request for identification, was tainted by that initial seizure. I cannot agree. Upon the conclusion of that brief frisk, defendant’s “momentary seizure” ended, and the consensual nature of the remainder of the encounter was restored (United States v Davis, 202 F3d 1060, 1062 [8th Cir 2000], cert denied *192531 US 883 [2000]). The majority places too much emphasis on the brevity of the interval between the frisk and the request for identification, which is but one of several factors to consider in determining whether the taint of an illegal frisk has been sufficiently purged or attenuated. Indeed, a “discrete analysis of each factor ... is inappropriate as the [police] are confronted with only a complete set of circumstances” (People v Anderson, 17 AD3d 166, 167 [2005]). In the same vein, given the realities of risk that the police face in these types of situations, I am reluctant to sign onto the majority’s seemingly blanket pronouncement that once a wrongful police initiated intrusion is established, attenuation is all but impossible within “the context of brief, rapidly unfolding street or roadside encounters.” Taking into account the totality of the instant circumstances confronting the police, I find more significant than the time element emphasized by the majority that here, after the frisk that produced the first knife, defendant was neither arrested nor handcuffed or otherwise physically detained (compare People v Bora, 83 NY2d 531, 535-536 [1994]). Other factors recited in Bora, such as whether defendant was prevented from moving, how many verbal commands were given, and the content and tone of the commands, cannot be fleshed out from the record before us. However, to the extent that the court credited the officer’s testimony that he had not decided whether to arrest defendant before turning over the knives to the other officer and that he requested permission to look through the bag only to obtain identification, the findings of fact of the hearing court, which had the peculiar advantages of having seen and heard the officer, are entitled to great deference on appeal and should not be disturbed (People v Prochilo, 41 NY2d 759, 761 [1977]).
Clearly, had the officer, when confronted with the first knife, arrested defendant, the second knife would have had to be suppressed. However, by asking defendant for identification instead, the effect of the illegal frisk became sufficiently attenuated that a reasonable person would not have believed that defendant remained “seized” after the frisk ended.* Since the officer’s request for identification did not significantly interrupt *193defendant’s “liberty of movement,” even under New York law, defendant did not remain under seizure, under the reasonable person standard recited in Bora (83 NY2d at 534; see also People v Hicks, 68 NY2d 234, 240 [1986]).
Further, the officer’s search of the backpack was completely reasonable. In response to the request for identification, defendant told the officer that it was in his backpack, which was located in the back seat of the parked car. Defendant then moved toward the back door of the car to get the backpack, but the officer grabbed the backpack himself, placed it on the trunk of the car, and asked defendant if the identification was inside the bag. Defendant told him that it was, and the officer asked him if he could open the bag to find the identification. After obtaining defendant’s permission, the officer opened the front pocket area of the backpack and, along with the identification, found the second knife. Under these circumstances, it certainly was reasonable for the officer to retrieve the backpack from the car and completely unreasonable and unfair to expect the officer to allow defendant himself to get into the bag, when it could have contained any number of objects that might threaten the officer’s safety. Moreover, since the search of the backpack was limited to retrieving the identification, and, indeed, only the front pocket area of the backpack was searched, the search was not overly intrusive; nor was it an invasion of defendant’s privacy.
The People’s burden to establish the voluntariness of defendant’s consent was sufficiently satisfied (see People v Gonzalez, 39 NY2d 122, 127 [1976]; see generally People v Thiam, 232 AD2d 199, 199 [1996], lv denied 89 NY2d 930 [1996]). The term “voluntary” “implies freedom and spontaneity of choice or action without external compulsion” (Merriam-Webster's Collegiate Dictionary 1402 [11th ed 2003]). Absent here was any objective evidence of an “external compulsion,” since after the first knife was recovered from defendant’s person, he was not placed in custody or otherwise stripped of his freedom of movement or subjected to any “overbearing official conduct” (Gonzalez, 39 NY2d at 124). Indeed, defendant’s consent in allowing the officer to open his backpack was simply a response to a nonthreatening, and entirely appropriate, request for identification. Defendant’s status as a parolee, which he argues “undermined the conclusion that his consent was the *194product of his free and unconstrained choice,” in fact adds to the reasonable belief that, given his experience with the police, his consent was voluntary (see id. at 129). Having seen that only his friend, not he, was being handcuffed, a reasonable person in defendant’s position would have realized that he was not in police custody.
Since the recovery of the second knife was not the product of the unlawful frisk, but rather the product of the request for identification, and thus sufficiently distinguishable from the frisk, I would find that defendant’s motion to suppress the second knife was properly denied.
Tom and Gonzalez, JJ., concur with Lippman, P.J.; Marlow and Malone, JJ, dissent in a separate opinion by Malone, J.
Judgment, Supreme Court, New York County, rendered April 20, 2006, reversed, on the law, the suppression motion granted, and the indictment dismissed.

 Contrary to defendant’s argument, he was not in police custody from the moment the police blocked Gabriel’s car. Whether the police asked defendant, as the passenger, to step out of the vehicle or directed him to remain inside the car, such requests are de minimis intrusions on the privacy interests protected by the Fourth Amendment (see People v Robinson, 74 NY2d 773, 774 [1989], cert denied 493 US 966 [1989]; People v Alvarez, 308 AD2d 184, 187 *193[2003], lv denied 3 NY3d 657 [2004]; People v Forbes, 283 AD2d 92 [2001], lv denied 97 NY2d 681 [2001]).